245 F.2d 235
Franklin P. BRANHAM and Mary Branham, Appellants,v.UNITED STATES of America, Appellee.
No. 12814.
United States Court of Appeals Sixth Circuit.
April 8, 1957.

Appeal from the United States District Court for the Western District of Kentucky; Shelbourne, Judge.
Middleton, Seelbach, Wolford, Willis & Cochran, Louisville, Ky., for appellant.
Leonard Walker, Wm. B. Jones, Louisville, Ky., Charles K. Rice, Lee A. Jackson and Harlan Pomeroy, Washington, D. C., for appellee.
Before McALLISTER and STEWART, Circuit Judges, and STARR, District Judge.
PER CURIAM.


1
The judgment of the district court is reversed upon the authority of Haynes v. United States, 353 U.S. 81, 77 S. Ct. 649, 1 L. Ed. 2d 671.